Citation Nr: 1137151	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  97-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for asthma, claimed as secondary to atopic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to October 1963, and also had more than twenty years of reserve service with the Oregon National Guard.  These matters are before the Board of Veterans' Appeals (Board) on April 2004 remand from the United States Court of Appeals for Veterans Claims (Court).  

The appeal was initiated from a December 1995 decision by the Portland Department of Veterans Affairs (VA) Regional Office (RO).  In May 1997, the Veteran appeared for a hearing before a hearing officer at the RO and in May 2002 a videoconference hearing was held before the undersigned.  In June 2003, the Board remanded the case for additional development (primarily notice of the Veterans Claims Assistance Act of 2000 (VCAA)).  In September 2003 the Board denied each of the issues then on appeal.  The Veteran appealed that decision to the Court, resulting in an April 2004 joint motion by the parties (Joint Motion).  By an April 2004 Order, the Court vacated the September 2003 Board decision, and remanded the matters for readjudication consistent with the Joint Motion.  Based on a Veterans Health Administration (VHA) opinion secured by the Board, a Board decision in January 2006 granted service connection for atopic dermatitis, and remanded for additional development the matters of service connection for asthma, cataracts, and depression.  These claims were remanded again in February 2009.  By rating decision in April 2010, the RO granted service connection for bilateral pseudoaphakia, status post cataracts, and depression.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, those matters are not before the Board.  In September 2009, the Board sought a VHA medical advisory opinion in this matter.




FINDING OF FACT

The Veteran's asthma is reasonably shown to have been caused by her service-connected atopic dermatitis.


CONCLUSION OF LAW

Secondary service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran seeks service connection for asthma as secondary to atopic dermatitis.  A January 2006 rating decision implemented a January 2006 Board decision that granted service connection for atopic dermatitis and the medical evidence of record shows a diagnosis of asthma.  The remaining criterion for establishing secondary service connection for the asthma is whether competent evidence establishes that such disability was caused or aggravated by the service-connected atopic dermatitis.

A review of the claims file found that in August 1986, during her National Guard service, the Veteran reported a history of ear, nose or throat trouble and hay fever, and that she had no history of asthma.  The physician noted that the Veteran "is an atopic - rhinitis, eczema secondary to dust, hair, 'nerves.'"  Post-service private treatment records show an initial assessment of asthma and allergic rhinitis in May 1992.  An April 1993 Medical Summary of Hospitalization notes the Veteran had severe atopic dermatitis since infancy, worse in the last two years, and a history of exercise-induced asthma and seasonal rhinitis.  

A September 1995 VA general medical examination report notes the Veteran's problems of chronic atopic dermatitis and asthma and includes diagnoses of atopic dermatitis, present for over 30 years, and exercise induced asthma.  The examiner opined that "while I do believe that the atopic tendency causing her eczema is related to her asthma, I don't feel that the skin condition actually causes the asthma.  In other words, both the skin symptoms and lung symptoms stem from an underlying atopic tendency; one is not responsible for the other."  

A June 1997 report of VA non-tuberculosis disease and injuries examination includes the opinion that it is not at least as likely as not that asthma was caused by exercise during the Veteran's National Guard drills.  The examiner also stated that "the exercise induced asthma is related to [the Veteran's] atopy... ."  

During her May 2002 videoconference hearing, the Veteran testified that her asthma was first diagnosed in 1992 or 1993.  Her representative claimed that her asthma was brought on by treatment of her atopic dermatitis.  She recalled that her doctors had told her that her asthma was due to her dermatitis.  
On April 2009 VA examination the examiner noted the Veteran's history of atopic dermatitis and asthma and opined:  

It is my opinion that her asthma is not likely to be caused by or aggravated by the atopic dermatitis.  I should note that asthma is more commonly present in individuals with other atopic diseases such as atopic dermatitis and allergic rhinitis; however, among children who have atopic dermatitis only approximately a third of them go on to develop asthma.  So individuals who have atopic disease are more likely to have both atopic dermatitis and asthma, however I think it is not correct to indicate that one was caused by the other.  These diseases are clearly related to one another but I do not believe that her asthma is either caused by or aggravated by her atopic dermatitis.  

The June 1997 VA examiner's opinion that "the exercise induced asthma is related to [the Veteran's] atopy," and the April 2009 VA examiner's opinion that "her asthma is not likely to be caused by or aggravated by the atopic dermatitis" are conflicting.  As neither was accompanied by sufficient explanation of rationale, the Board requested a VHA medical advisory opinion in the matter.

In an opinion received in August 2011, a VA pulmonologist stated:  

Therefore from the evidence provided, I conclude that it is more likely than not that the severity of the patient's asthma was increase[d] by the persistent skin inflammatory response (with systemic attributes) from her atopic dermatitis.  The appellant did not have asthma prior to military service and appeared to only have active asthma symptoms during the 1990s when her allergic dermatitis required the most medical attention.  There was no evidence of active symptoms or an obstructive respiratory defect on spirometry in 2009.  Therefore, it is unlikely that natural progression of her asthma could account for any of the worsening during the 1990s."  

As noted, there is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The August 2011 VHA consulting expert related the Veteran's asthma to her atopic dermatitis, opining that "it is more likely than not that the severity of the patient's asthma was increase[d] by the persistent skin inflammatory response (with systemic attributes) from her atopic dermatitis."  The expert expressed familiarity with the factual record, cited to pertinent clinical data (including his agreement/disagreement with the opinions supporting and against the Veteran's claim), and provided a detailed explanation of rationale with citation to medical references on the topic.  As this opinion is by a medical professional competent to provide it, it is probative evidence in the matter at hand.  It is substantially more probative in the matter than the negative nexus opinion by the April 2009 VA examiner, which was essentially without supporting rationale.  The consulting VHA expert is a specialist (in pulmonology) with expertise in the subject addressed.  Accordingly, the Board finds the opinion persuasive.  In light of the foregoing, the Board concludes that all the factual and legal requirements for establishing secondary service connection for asthma are met, and that service connection for asthma as secondary to service-connected atopic dermatitis is warranted.


ORDER

Secondary service connection for asthma is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


